DARGAN, C. J.
When one party has entered into a special contract to do certain work, or perform a specified service, and the work is done, but not in conformity with the terms of the contract, _yet if it be accepted, and is beneficial to the party for whom it was to be performed, the party performing the work, or rendering the service, may recover on a quantum meruit as much as the work or service is reasonably worth, notwithstanding it be not performed according to the terms ,of the special contract. This principle we consideras well settled by authority as it is in consonance with the principles of justice.—Hayward v. Leonard, 7 Pick. 191; Greenl. Ev. vol. 2, § 104, and the Gases by him cited; Thomas & Trott v. Ellis & Co., 4 Ala. 108; Taylor v. Merriweather, 15 Ala. 735.
But we have seen no case that holds the law to be, that a party may abandon the work without cause or reason, before it is finished, and recover on a count for work and labor. Such a principle would enable a party to violate his contract with impunity, and still recover for the service rendered, or labor performed. — In the case of Givhan v. Darley, adm’r., 4 Ala. 336; the contract was, that Darley should serve Givhan, the defendant, as overseer for the year 1839, for which service he was to receive six hundred dollars ; Darley died in about two months after the service was commenced, and his administrator brought assumpsit for work and labor done, and contended that he should be allowed to recover a pro rata part of the sum agreed to be paid for the year’s service. But this court held after a full examination of the authorities, that the administrator could recover nothing. In the course of the opinion, it is said, <£it may be regarded as a settled principle of law, that where one has under- *58' taken to serve another for a definite time for certain wages, or where an entire contract has been entered into for the performance of a number of acts, it is not competent for the party after i he has performed his contract in part, causelessly to decline pro- ; ceeding further with it, and recover upon a quantum meruit 1 The judge who delivered the opinion then cited many cases which go to sustain this principle, which renders it unnecessary to cite them here. The propriety of this rule cannot be better illustrated than by the facts of this case. The plaintiffs under this agreement were not entitled, even if the contract had been completed, to demand any money from the defendant; they would only have been entitled to the share or proportion of the profits of the mills they stipulated for, as a compensation for their labor in erecting and repairing the mills, and the materials they were to furnish. Now suppose they had discovered the contract to be a bad one, and on this account abandoned the work without excuse or sufficient reason, to allow them to recover on a quantum meruit, as much as their labor and materials are worth, would enable them to reheve themselves from the consequences of a contract by a voluntary violation of its provisions. Testing the charge of the court by these general rules, we think it clear, that it cannot be sustained. It holds the law to be that the plaintiffs could recover for the value of the materials and their labor, notwithstanding they failed on their part to comply with their contract. In this, the court erred. But it is contended that the evidence discloses a sufficient excuse or reason for the plaintiffs’ abandoning the contract on their part, as the defendant has not fully complied with his engagement, and especially as he declared to them that he would not comply with his agreement. In reply to this, we can only say that the bill of exceptions shows it was a contested fact, whether the contract was first violated by the plaintiffs, or by the defendants, and the charge given was well calculated to induce the jury to believe that the plaintiffs could recover, although the breach -was on their part, and without regard to the question, whether or not they had any just and sufficient cause to abandon the contract. It was therefore well calculated to mislead the jury; indeed under this charge it became unnecessary for them to do more than estimate the value of the labor done by the plaintiffs and of the materials which they furnished, without considering whether or *59'not they had a sufficient reason to abandon their agreement. Upon another' trial, no doubt, the question will be whether the plaintiffs had a sufficient excuse to abandon the contract. But wc do not feel at liberty to express any opinion upon this point as the case is now presented.
Let the judgment be reversed, and the cause remanded.